Citation Nr: 1209219	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran had active duty service from November 1967 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA) which continued a 20 percent disability rating for the Veteran's service-connected diabetes mellitus, type 2.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his July 2009 substantive appeal (VA form 9), the Veteran indicated that he wanted a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In a cover letter to that filing, the Veteran's representative confirmed the Veteran's request for a Travel Board hearing.

As the Veteran has a right to such a hearing, but has not yet been afforded an opportunity for the hearing, a remand is required.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


